DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Species # 1, as shown in FIG. 1H, in the reply filed on November 22, 2022 is acknowledged. Applicant identified claims 1-20 are readable on the elected Species.  Claims 1-20 are pending.
Action on merits of claims 1-20 follows.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 08 and June 11, 2021 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
METHOD FOR FORMING CONTACT STRUCTURE HAVING A WIDTH OF TOP PORTION LESS THAN A WIDTH OF BOTTOM PORTION 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US Patent No. 6,025,277) in view of LEE et al. (US. Pub. No. 2015/0061134) both of record.
With respect to claim 1, CHEN teaches a method for forming a contact structure substantially as claimed, including: 
forming a gate structure on a peripheral region of a substrate (Si); 
forming a first insulating layer (26/76) on the substrate; 
performing a first etching process to form a contact hole (42) in the first insulating layer; 
forming a first liner material (overhang) on sidewalls of the contact hole;
performing a second etching process to remove the first liner material to increase a width of the contact hole, wherein the first liner material (overhang) remaining on the sidewalls of the contact hole forms a first liner; 
forming a second liner material (44/144) on the sidewalls and the bottom of the contact hole to form a second liner; and 
filling a conductive material (46/146) into the contact hole to form a conductive element (46/146) on the substrate and in the first insulating layer (26/76), wherein the second liner (44/144) and the conductive element (46/146) form a conductive contact plug, wherein the second liner (44/144) is interposed between the conductive element (46/146) and the first liner (extruded portion) at an upper portion of the conductive element (46/146), and wherein the second liner (44/144) is interposed between the conductive element (46/146) and the first insulating layer (26/76) at a lower portion of the conductive element (46/146), wherein a bottom surface of the conductive contact plug (46/146) has a first width W1, wherein a top surface of the conductive contact plug (46/146) has a second width W2, and wherein the first width W1 is greater than the second width W2.  (See FIGs. 1-9). 
Thus, CHEN is shown to teach all the features of the claim with the exception of explicitly disclosing conformally forming a first liner material on sidewalls and a bottom of the contact hole; and performing a second etching process to remove the first liner material on the bottom of the contact hole and to increase a depth of the contact hole, wherein the first liner material remaining on the sidewalls of the contact hole forms a first liner. 
However, LEE teaches a method of forming a contact structure having a bottom portion with a first width W1 being greater than a top portion with a second width W2, in a first insulating layer, including: 
performing a first etching process to form a contact hole in the first insulating layer; 
conformally forming a first liner material (7) on sidewalls and a bottom of the contact hole; 
performing a second etching process to remove the first liner material (7) on the bottom of the contact hole and to increase a depth (H1) of the contact hole, wherein the first liner material (7)  remaining on the sidewalls of the contact hole forms a first liner (7a); 
forming a second liner material (11) on the sidewalls and the bottom of the contact hole to form a second liner (11); and 
filling a conductive material (13) into the contact hole to form a conductive element (13) on the substrate and in the first insulating layer, wherein the second liner (11) and the conductive element (13) form a conductive contact plug, wherein the second liner (11) is interposed between the conductive element (13) and the first liner (7a) at an upper portion of the conductive element, and wherein the second liner (11) is interposed between the conductive element (13) and the first insulating layer at a lower portion of the conductive element, wherein a bottom surface of the conductive contact plug has the first width W1, wherein the top surface of the conductive contact plug has a second width W2, and wherein the first width W1 is greater than the second width W2.  (See FIGs. 13-19). 

Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the conductive contact structure of CHEN utilizing the method as taught by LEE to improve the reliability of the semiconductor device.   

With respect to claim 2, in view of LEE, the method further comprising performing at least one wet process after forming the first liner (7) and before filling the conductive material (13).  
With respect to claim 3, since the etch of CHEN, targeting the first insulating layer, while forming the overhang, an etching rate of the first insulating layer (26/126) to an etching rate of the first liner, overhang, is, obviously, 10-100 during the at least one wet process.   
With respect to claim 4, before filling the conductive material, a cross-sectional profile of the contact hole of CHEN or LEE, comprising: 
a first portion extending downward from a top surface of the contact hole; 
a second portion extending upward from a bottom surface of the contact hole; and 
a third portion formed between and adjoining the first portion and the second portion, wherein the third portion tapers toward the first portion.   

With respect to claim 5, the first liner, the overhang of CHEN or first liner 7 of LEE, surrounds the upper portion of the conductive element.  
With respect to claim 6, a ratio W1/W2 of the first width W1 to the second width W2 of CHEN or LEE is 1.1-1.4. 
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Since the bottom portion is larger than the top portion, both of CHEN and LEE, the claimed limitation is obviously met. 
   
With respect to claim 7, a cross-sectional profile of the conductive contact plug of CHEN or LEE comprising: 
a first portion extending downward from the top surface of the conductive contact plug; 
a second portion extending upward from the bottom surface of the conductive contact plug; and 
a third portion formed between and adjoining the first portion and the second portion, wherein the third portion tapers toward the first portion.  
With respect to claim 8, a cross-sectional profile of the first liner of CHEN or LEE comprising: 
an upper portion extending downward from a top surface of the first liner; and 
a lower portion adjoining the upper portion of the first liner, wherein the lower portion of the first liner tapers downward.  

With respect to claim 9, a top surface of the first liner of CHEN or LEE having a third width W3, and wherein a ratio W2/W3 of the second width W2 to the third width W3 is 5-40.  
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Since the width, or thickness of the first liner, overhang of CHEN or first liner 7 of LEE, is much smaller than that of the W2, the ratio W2/W3 being 5-40, obviously met.  

With respect to claim 10, the first liner of CHEN or LEE, has a first height H1, wherein the conductive contact plug (46/146) has a second height H2, and wherein a ratio H1/H2 of the first height H1 to the second height H2 is 0.1-0.8.  
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
Since the height H1 of the first liner, overhang of CHEN or liner 7 of LEE being shorter than the height H2 of the contact plug, the limitation H1/H2 being 0.1-0.8, obviously met. 

With respect to claim 14, the method of CHEN further comprises forming a second insulating layer (78) on the first insulating layer (76), wherein a material of the first insulating layer is different from a material of the second insulating layer.  
With respect to claim 15, in view of LEE, the method further comprises forming a metal material on the bottom of the contact hole, and performing a metal silicidation process on the metal material, wherein in the metal silicidation process, the metal material and a silicon of the substrate undergo a silicidation reaction at a high temperature to form a metal silicide layer (9) at the bottom of the contact hole.  
With respect to claim 16, in view of LEE, the first liner material (7) comprises a nitride, an oxynitride, a carbide, a polycrystalline silicon, or a combination thereof.  
With respect to claim 17, the second liner material of CHEN or LEE comprises a metal, an alloy, a metal nitride, or a combination thereof.  
With respect to claim 18, the conductive material of CHEN or LEE comprises tungsten, aluminum, copper, gold, silver, or a combination thereof.  
With respect to claim 19, the conductive contact plug of CHEN or LEE is formed by partially removing the second insulating layer, the first liner, the second liner material, and the conductive material using a planarization process.  
With respect to claim 20, the method for forming the contact structure of CHEN or LEE  further comprising forming a conductive line on the second insulating layer, wherein the conductive line electrically connects the conductive contact plug to an external circuit.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN ‘277 and LEE ‘134 as applied to claim 1 above, and further in view of JUNG (CN102044424) of record.
With respect to claim 11, CHEN and LEE teach the method for forming the contact structure as described in claim 1 above including: a polycrystalline silicon gate (68). 
Thus, CHEN and LEE are shown to teach all the features of the claim with the exception of explicitly disclosing the gate structure comprising a metal gate stacked on the polycrystalline silicon gate.  
However, JUNG teaches a method forming a contact structure including forming a gate structure (310) on a peripheral region of a substrate (302), wherein the gate structure (310) comprises a polycrystalline silicon gate (314) and a metal gate (316) stacked on the polycrystalline silicon gate (314).   (See FIG. 3J).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the gate structure of CHEN having the metal gate stacked on the polycrystalline silicon gate as taught by JUNG to reduce contact resistance.  
 
With respect to claim 12, in view of JUNG, the method further comprises forming a spacer layer (150-6) on the substrate (302), wherein the spacer layer (150-6) conformally covers sidewalls and a top portion of the gate structure (310).   
With respect to claim 13, in view of JUNG, the spacer layer (150-6) is made of a nitride and the first insulating layer (150-4) is made of an oxide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829